
	
		I
		112th CONGRESS
		2d Session
		H. R. 5593
		IN THE HOUSE OF REPRESENTATIVES
		
			May 8, 2012
			Mr. Conyers
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To provide a remedy for survivors and descendants of the
		  victims of the Tulsa, Oklahoma Race Riot of 1921.
	
	
		1.Short titleThis Act may be cited as the
			 John Hope Franklin Tulsa-Greenwood
			 Race Riot Claims Accountability Act of 2012.
		2.FindingsThe Congress makes the following
			 findings:
			(1)In 1921, Greenwood (a community in Tulsa,
			 Oklahoma) was one of the most prosperous African-American communities in the
			 United States. Serving over 8,000 residents, Greenwood's commercial district
			 was known nationally as the Negro Wall Street. The community
			 boasted two newspapers, over a dozen churches, and hundreds of
			 African-American-owned businesses.
			(2)On the evening of
			 May 31, 1921, the African-American Greenwood community of Tulsa, Oklahoma was
			 ravaged by a White mob. By the conclusion of the riot at midday, June 1,
			 virtually every building in a 42-square-block area of the community—homes,
			 schools, churches, and businesses—was burned to the ground and thousands were
			 left homeless. Over 1,200 homes were destroyed. Every church, school, and
			 business in Greenwood was set on fire. Approximately 8,000 African-Americans
			 were left homeless and penniless. Unable to rebuild, thousands of residents
			 spent the winter of 1921–1922 in tents.
			(3)Credible evidence
			 supports the belief that up to 300 African-Americans were killed during the
			 riot. As many victims were buried in unmarked graves, an exact accounting is
			 impossible.
			(4)In the wake of the
			 White mob destruction of the Greenwood District, a State-convened grand jury
			 officially placed responsibility for the violence on the African-American
			 community, exonerating Whites of all responsibility. Neither the State nor the
			 city undertook any investigations or prosecutions, and documents relating to
			 the riot vanished from State archives. Ultimately, no convictions were obtained
			 for the incidents of murder, arson, or larceny connected with the riot.
			(5)None of the more
			 than 100 contemporaneously filed lawsuits by residents and property owners in
			 Greenwood were successful in recovering damages from insurance companies to
			 assist in the reconstruction of the community. After the city attempted to
			 block their redevelopment efforts, victims were forced to rebuild with their
			 own resources or abandon the community.
			(6)State and local
			 governments suppressed or ignored issues and claims arising from the 1921 riot,
			 effectively excising it from collective memory, until the Oklahoma Legislature
			 created a commission to study the event in 1997. The commission's February 28,
			 2001, report uncovered new information and detailed, for the first time, the
			 extent of involvement by the State and city government in prosecuting and
			 erasing evidence of the riot (Okla. Stat. Tit. 74 Section 8000.1 (West
			 2005)).
			(7)The documentation
			 assembled by the 1921 Tulsa Race Riot Commission provides strong evidence that
			 some local municipal and county officials failed to take actions to calm or
			 contain the situation once violence erupted and, in some cases, became
			 participants in the subsequent violence, and even deputized and armed many
			 Whites who were part of a mob that killed, looted, and burned down the
			 Greenwood area.
			(8)Based on new
			 information contained in the report, the Greenwood claimants filed suit,
			 pursuant to the laws codified in sections 1981, 1983, and 1985 of title 42 of
			 the United States Code and the 14th Amendment, seeking damages for the injuries
			 sustained in the riot as a result of the government's involvement. Their claims
			 were dismissed as time barred by the court, and so were not determined on the
			 merits (382 F.3d 1206 (10th Cir. 2004), rehrg en banc denied (with dissent),
			 391 F.3d 1155 (10th Cir. 2004), cert denied Alexander v. State of Oklahoma, 544
			 U.S. 1044 (2005)).
			3.Cause of
			 action
			(a)In
			 generalEvery person who, in
			 connection with the Tulsa, Oklahoma race riot of 1921 and its aftermath, acted
			 under color of any statute, ordinance, regulation, custom, or usage of the
			 State of Oklahoma to subject, or cause to be subjected, any person to the
			 deprivation, on account of race, of any right secured at the time of the
			 deprivation by Oklahoma law, shall be liable to the party injured in a civil
			 action for redress.
			(b)DefinitionIn
			 this section, the term person includes the State of
			 Oklahoma.
			(c)Limitation on
			 commencement of actionA civil action under this section may not
			 be commenced later than 5 years after the date of the enactment of this
			 Act.
			
